      Case 4:18-cv-00764-RAS Document 1 Filed 10/26/18 Page 1 of 8 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

ALMAZ YOHANNES,                               §
Plaintiff,                                    §
                                              §       CIVIL ACTION NO.
vs.                                           §
                                              §       COMPLAINT
PARAMOUNT RECOVERY SYSTEMS,                   §       Jury Trial Demanded
LP,                                           §
Defendant.

                                     NATURE OF ACTION

         1.    Plaintiff Almaz Yohannes (“Plaintiff”) brings this action against Defendant

Paramount Recovery Systems, LP (“Defendant”) pursuant to the Fair Debt Collection Practices

Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                        JURISDICTION, VENUE, AND STANDING

         2.    This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d) and 28 U.S.C. §

1331.

         3.    Plaintiff has Article III standing to bring this action, as it seeks to redress conduct

by Defendant that caused Plaintiff to suffer intangible harms, which Congress has made legally

cognizable in passing the FDCPA. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549, 194 L. Ed.

2d 635 (2016), as revised (May 24, 2016) (Congress is “well positioned to identify intangible

harms that meet minimum Article III requirements,” and thus “may ‘elevat[e] to the status of

legally cognizable injuries concrete, de facto injuries that were previously inadequate in law.’”

(quoting Lujan v. Defs of Wildlife, 504 U.S. 555, 578 (1992)); Lane v. Bayview Loan Servicing,

LLC, No. 15 C 10446, 2016 WL 3671467, at *3 (N.D. Ill. July 11, 2016) (“Without the

protections of the FDCPA, Congress determined, the ‘[e]xisting laws and procedures for

redressing these injuries are inadequate to protect consumers.’” (quoting 15 U.S.C. § 1692(b)).

                                                  1
   Case 4:18-cv-00764-RAS Document 1 Filed 10/26/18 Page 2 of 8 PageID #: 2



       4.        Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where the acts

and transactions giving rise to Plaintiff’s action occurred in this district, where Plaintiff reside in

this district, and where Defendant transacts business in this district.

                     THE FAIR DEBT COLLECTION PRACTICES ACT

       5.        Congress enacted the FDCPA to “eliminate abusive debt collection practices, to

ensure that debt collectors who abstain from such practices are not competitively disadvantaged,

and to promote consistent state action to protect consumers.” Jerman v. Carlisle, McNellie, Rini,

Kramer & Ulrich LPA, 559 U.S. 573, 577 (2010) (citing 15 U.S.C. § 1692(e)).

       6.        “[T]he FDCPA is a strict liability statute—collector ‘need not be deliberate,

reckless, or even negligent to trigger liability . . . .’” Walker v. Pharia, LLC, No. 4:09-CV-369-Y,

2010 WL 565654, at *3 (N.D. Tex. Feb. 18, 2010) (quoting Ross v. RJM Acquisitions Runding

LLC, 480 F.3d 493, 495 (7th Cir. 2007)).

       7.        “To determine whether a particular collection practice violates the FDPCA, the

Court ‘must evaluate any potential deception in the letter under an unsophisticated or least

sophisticated consumer standard.’” Castro v. Collecto, Inc., 668 F. Supp. 2d 950, 959 (W.D.

Tex. 2009) (citing Gonzalez v. Kay, 577 F.3d 600, 603 (5th Cir. 2009)).

       8.        “The Fifth Circuit has explained the unsophisticated or least sophisticated

consumer standard is meant to protect all consumers from abusive or deceptive collection

practices and to protect debt collectors from consumers who misinterpret collection materials.”

Id. at 959-60.

                                              PARTIES

       9.        Plaintiff is a natural person who at all relevant times resided in the State of Texas,

County of Collin, and City of Dallas.



                                                   2
   Case 4:18-cv-00764-RAS Document 1 Filed 10/26/18 Page 3 of 8 PageID #: 3



        10.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        11.    Defendant is an entity who at all relevant times was engaged, by use of the mails

and telephone, in the business of attempting to collect a “debt” from Plaintiff, as defined by 15

U.S.C. § 1692a(5).

        12.    Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

                                  FACTUAL ALLEGATIONS

        13.    Plaintiff is a natural person allegedly obligated to pay a debt asserted to be owed

or due a creditor other than Defendant.

        14.    Plaintiff’s alleged obligation arises from a transaction in which the money,

property, insurance, or services that are the subject of the transaction were incurred primarily for

personal, family, or household purposes—namely, personal medical services (the “Debt”).

        15.    Defendant uses instrumentalities of interstate commerce or the mails in a business

the principal purpose of which is the collection of any debts.

        16.    Defendant regularly collects or attempts to collect, directly or indirectly, debts

owed or due, or asserted to be owed or due, another.

        17.    Plaintiff is in the process of purchasing a residential home.

        18.    As part of the process, Plaintiff obtained copies of her consumer reports from

Experian, Equifax, and TransUnion.

        19.    In reviewing the consumer reports, Plaintiff discovered Defendant reporting the

Debt.

        20.    Plaintiff subsequently disputed the Debt with Defendant.

        21.    The her written dispute, Plaintiff asserted that the Debt was past the statute of

limitations.



                                                 3
   Case 4:18-cv-00764-RAS Document 1 Filed 10/26/18 Page 4 of 8 PageID #: 4



        22.       In response, Defendant sent Plaintiff written correspondence dated May 9, 2018.

        23.       A true and correct copy of the May 9, 2018 letter, excluding enclosures, is

attached as Exhibit A.

        24.       The May 9, 2018 letter states a balance due of $525.00. Exhibit A.

        25.       The letter includes a detachable portion that the consumer can use to send in

payment. Exhibit A.

        26.       The purported verification states that the Debt was incurred on May 29, 2013.

        27.       The State of Texas sets a four year statute of limitation for initiating an action

based on a debt. See Tex. Civ. Prac. & Rem. Code § 16.004(4).

        28.       Therefore, the Debt was beyond the statute of limitations and Defendant could

take no legal action to collect it.

        29.       At no time did Defendant inform Plaintiff that the Debt was past the statute of

limitations to collect through the filing of a lawsuit.

        30.       Since Plaintiff’s dispute specifically mentioned the statute of limitations and

Defendant’s May 9, 2018 letter containing purported verification makes no reference to the

statute of limitations, the least sophisticated consumer could believe the Debt was not past the

statute of limitations.

        31.       Plaintiff again disputed the Debt in writing with Defendant by sending a letter

dated June 20, 2018.

        32.       Plaintiff again advised Defendant that she believed the Debt was past the statute

of limitations.

        33.       Defendant responded to Plaintiff’s written dispute via letter dated August 29,

2018.



                                                   4
   Case 4:18-cv-00764-RAS Document 1 Filed 10/26/18 Page 5 of 8 PageID #: 5



        34.     A true and correct copy of the August 29, 2018 letter, excluding enclosures, is

attached as Exhibit B.

        35.     Again, the August 29, 2018 letter failed to inform Plaintiff that the Debt was past

the statute of limitations to collect through the filing of a lawsuit.

        36.     Since Plaintiff’s dispute specifically mentioned the statute of limitations and

Defendant’s August 29, 2018 letter containing purported verification makes no reference to the

statute of limitations, the least sophisticated consumer could believe the Debt was not past the

statute of limitations.

                                        COUNT I
                                VIOLATION OF 15 U.S.C. § 1692e

        37.     Plaintiff repeats and re-alleges each factual allegation contained above.

        38.     The FDCPA broadly prohibits a debt collector from using “any false, deceptive,

or misleading representation or means in connection with the collection of any debt,” 15 U.S.C.

§ 1692e, including “the false representation of the character, amount, or legal status of any debt,”

15 U.S.C. § 1692e(2)(A), and “[t]he use of any false representation or deceptive means to collect

or attempt to collect any debt.” 15 U.S.C. § 1692e(10).

        39.     “Whether a debt is legally enforceable is a central fact about the character and

legal status of that debt.” Buchanan v. Northland Grp., Inc., 776 F.3d 393, 399 (6th Cir. 2015)

(quoting McMahon v. LVNV Funding, LLC, 744 F.3d 1010, 1020 (7th Cir. 2014)).

        40.     When a debt is past the statute of limitations, “collection efforts offer

opportunities for mischief and deception.” Pantoja v. Portfolio Recovery Assocs., LLC, 852 F.3d

679, 684 (7th Cir. 2017).

        41.     When faced with a settlement offer or a demand for payment, “an unsophisticated

consumer debtor who makes the first payment or who promises to make a partial payment is

                                                   5
   Case 4:18-cv-00764-RAS Document 1 Filed 10/26/18 Page 6 of 8 PageID #: 6



much worse off than he would have been without taking either step. If he then fails or refuses to

pay further, he will face a potential lawsuit.” Id. at 685.

       42.      “[T]he FDCPA prohibits a debt collector from luring debtors away from the

shelter of the statute of limitations without providing an unambiguous warning that an

unsophisticated consumer would understand.” Id.

       43.      In addition, discussion of settlement or otherwise leading the consumer to believe

that the debt is enforceable runs afoul of the FDCPA’s prohibition on false or misleading

representations. See Tatis v. Allied Interstate, LLC, 882 F.3d 422, 428 (3d Cir. 2018); Daugherty

v. Convergent Outsourcing, Inc., 836 F.3d 507, 513 (5th Cir. 2016); Buchanan v. Northland

Grp., Inc., 776 F.3d 393, 397 (6th Cir. 2015); McMahon v. LVNV Funding, LLC, 744 F.3d 1010,

1020 (7th Cir. 2014).

       44.       “Even without an express threat of litigation, such collection efforts offer

opportunities for mischief and deception . . . . particularly when sophisticated parties aim

carefully crafted messages at unsophisticated consumers . . . .” Manuel Pantoja v. Portfolio

Recovery Associates, LLC, No. 15-1567, --- F.3d ----, 2017 WL 1160902, at *3-6 (7th Cir. Mar.

29, 2017)

       45.      Defendant violated 15 U.S.C. § 1692e by using false, deceptive, or misleading

representations or means in connection with the collection of Plaintiff’s Debt, including by

misleading the consumer as to whether the debt was enforceable and by coaxing the consumer to

make a payment and revive the statute of limitations without an unambiguous disclaimer that

doing so would restart the statute of limitations.

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             a) Adjudging that Defendant violated 15 U.S.C. § 1692e;



                                                     6
   Case 4:18-cv-00764-RAS Document 1 Filed 10/26/18 Page 7 of 8 PageID #: 7



             b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A), in

                the amount of $1,000.00;

             c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

             d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

                pursuant to 15 U.S.C. § 1692k(a)(3);

             e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

                law; and

             f) Awarding such other and further relief as the Court may deem proper.

                                       COUNT II
                               VIOLATION OF 15 U.S.C. § 1692f

       46.      Plaintiff repeats and re-alleges each factual allegation above.

       47.      The FDCPA also prohibits the use of unfair or unconscionable means to collect

debts. See 15 U.S.C. § 1692f.

       48.      In addition to the non-exhaustive list of conduct that violates the FDCPA, § 1692f

“allows a court to sanction improper conduct the FDCPA fails to address specifically.” Turner v.

Professional Recovery Services, Inc., 956 F. Supp. 2d 573, 580 (D.N.J. 2013) (quoting Adams v.

Law Offices of Stuckert & Yates, 926 F. Supp. 521, 528 (E.D. Pa. 1996)).

       49.      Defendant violated 15 U.S.C. § 1692f by using unfair or unconscionable means

against Plaintiff in connection with an attempt to collect an alleged debt, including by soliciting

payment of a debt from Plaintiff, thus luring the consumer away from the shelter of the statute of

limitations, without providing an unambiguous warning that an unsophisticated consumer would

understand that doing so would restart the limitations period.

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             a) Adjudging that Defendant violated 15 U.S.C. § 1692f;

                                                  7
  Case 4:18-cv-00764-RAS Document 1 Filed 10/26/18 Page 8 of 8 PageID #: 8



            b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A), in

               the amount of $1,000.00;

            c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

            d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

               pursuant to 15 U.S.C. § 1692k(a)(3);

            e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

               law; and

            f) Awarding such other and further relief as the Court may deem proper.

                                        TRIAL BY JURY

      50.      Plaintiff is entitled to and hereby demands a trial by jury.


Dated: October 26, 2018
                                                      Respectfully submitted,

                                                      /s/ Russell S. Thompson, IV
                                                      Russell S. Thompson, IV
                                                      Thompson Consumer Law Group, PLLC
                                                      5235 E. Southern Ave. D106-618
                                                      Mesa, AZ 85206
                                                      Telephone:      (602) 388-8898
                                                      Facsimile:      (866) 317-2674
                                                      rthompson@ThompsonConsumerLaw.com

                                                      Attorneys for Plaintiff




                                                 8
